Citation Nr: 1435940	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-23 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.Connally, Associate Counsel






INTRODUCTION

The claimant had active duty for training service from June 1978 to September 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Regional Office (RO) in San Diego, California, that denied service connection for schizophrenia.

Consideration of the claimant's appeal has included review of all documents within the claimant's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system files.  


FINDING OF FACT

The claimant's psychiatric disorder existed prior to service, and was not aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 1132, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claimant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The claimant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Psychiatric Disorder

The claimant asserts that he acquired psychiatric disorder, to include schizophrenia, as a result of service.

In order to receive service connection compensation benefits, the claimant must first meet the requirements of "Veteran" status.  See Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010) (observing that the determination of "Veteran" status is a predicate ruling prior to findings of service connection).  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013).  Active duty for training (ACDUTRA) is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  ACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

The claimant entered military service in the Army National Guard in June 1978.  He was admitted for hospital treatment for psychiatric symptoms six days later, and was medically discharged from active duty for training in September 1978, due to a preexisting psychiatric disorder.  He underwent Medical Board proceedings and was diagnosed with "Schizophrenia, chronic, undifferentiated, manifested by auditory hallucinations, difficulties tolerating stress; suicide attempts, flat affect; stress, minimal, routine military duty; predisposition, previous auditory hallucinations with suicide attempts..."  The Medical Board found that his psychiatric disorder was not incident to service, preexisted entry to service, and was not aggravated by service.  

In the field of mental disorders, personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, which were the basis of the service diagnosis, will be accepted as showing preservice origin.  38 C.F.R. § 3.303(c).  

A person entering into service is presumed sound except as to defects, infirmities, or disorders "noted" on service entrance.  See 38 U.S.C.A. § 111138 C.F.R. § 3.304(b).  The presumption of soundness does not apply when a claimant, Veteran, or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  In other words, the presumption of soundness generally does not apply to a period of ACDUTRA, unless a claimant had an entrance examination with no defects noted, prior to entering the period of ACDUTRA during which the injury or disease occurred.  

The claimant's service records do not contain an entrance examination for his only period of ACDUTRA.  As a result, the presumption of soundness does not apply, and in order to prevail on his claim, the burden is on the claimant to show: 1) there was an increase in disability as to a preexisting injury or disease, and 2) such an increase was beyond the natural progress of that injury or disease.  Donnellan, 24 Vet. App. at 174.  There is no shifting burden as there is when the presumptions of soundness and aggravation apply.  Id.

There is nothing in the record to establish that the claimant had additional service other than his ACDUTRA.  His official orders from the Army in September 1978, indicate that he was "relieved from active duty for training, discharged from the reserve of the Army National Guard..." (emphasis added), and neither the claimant nor development conducted by VA, with the help of the Department of Defense, has revealed records of additional service.  As a result, the Board finds that the claimant had a preexisting condition while serving on ACDUTRA.

Establishing "Veteran" status based on aggravation during ACDUTRA is explained in Donnellan v. Shinseki:  "Aggravated" under 38 U.S.C.A. § 101(24) has the same meaning as "aggravated" under 38 U.S.C.A. § 1153 -"a preexisting injury or disease will be considered to have been aggravated by active . . . service, where there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease."  Id. at 172-173.  

Aggravation may not be considered to have occurred where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323   (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).   

Additionally, the standard of proof remains the "benefit of the doubt" standard under 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the claimant's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).  As discussed below, the preponderance of the evidence is against the claimant.

Service treatment records show that the claimant began ACDUTRA in June 1978.  Shortly thereafter, in July 1978, he was admitted for hospital treatment after he told his drill sergeant that he had recently tried to choke himself, but stopped when someone walked in on him.  Service treatment records also confirm that by his admission, the claimant's psychiatric disorder preexisted service, and on a Nursing Note from July 1978, the claimant explained to his nurse how he had tried to commit suicide two other times before he entered service.  At the same time, the claimant also disclosed that he had been hearing the same voices (e.g., auditory hallucinations) for about a year and a half prior to this most recent in-service incident.  He explained that the voices in his head, which told him to kill himself, were the reason for each time he attempted suicide.  While the claimant is not competent to diagnose himself with a complex medical condition such as a psychiatric disorder, the Board finds his statements with regard to his history of preservice symptoms probative to the extent he is able to recount personal experiences hearing voices in his head, as well as his understanding as to why he attempted suicide on two different occasions during the year and a half before he entered service and his most recent attempted suicide while in service.  

In late August 1978, the claimant acknowledged via personal signature his agreement with both the Medical Board Proceedings and Application for Expeditious Discharge that his psychiatric condition existed prior to his enlistment and was neither incident to nor aggravated by his military service.  Because the medical board was able to review the claimant's most recent service treatment records at that time to determine their own professional psychiatric diagnosis of his condition, the Board finds this evidence highly probative that the claimant had a psychiatric condition prior to entering service and that it did not worsen during service.   The claimant now denies that his psychiatric disorder preexisted service according to more recent statements.  However, as a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider such things as bias, inconsistent statements, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 38   (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  As such, the Board finds the claimant's more recent statements denying the preexistence of his disorder to be of less probative value than his more contemporaneous in-service statements.

In February 2010, the VA examiner reached the same diagnosis that was initially given to the claimant in July 1978 - chronic, undifferentiated type schizophrenia.  After reviewing the service treatment records, the VA examiner noted that the claimant had admitted to two prior suicide attempts before entering service, but that he denied making these prior statements during this VA examination.  However, because the claimant's in-service admissions at the time of service separation were contemporaneous to service, the Board finds it is highly probative of his symptoms during service and before enlistment.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Moreover, it is the Board's fundamental responsibility to evaluate the probative value of all evidence.  The Board may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  It has also been observed that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997).

Upon review of the evidence of record, the Board must deny the appeal for service connection claim for a psychiatric disorder.  The evidence shows that the claimant's current mental health disorder preexisted service and did not worsen during service.  Donnellan, 24 Vet. App. at 174.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the claimant in July 2009, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the claimant of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the claimant and what information and evidence would be obtained by VA.  The claimant was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the claimant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The claimant was provided with such notice by the July 2009 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a claimant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the claimant's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The claimant was afforded a VA examination with respect to his claim in February 2010.  During that examination, the VA examiner conducted a physical examination of the claimant with diagnostic testing, was provided the claims file for review, took down the claimant's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters of service connection for a psychiatric disorder, to include schizophrenia.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the claimant's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claimant's claim.  For these reasons, the Board finds that the duties to notify and assist the claimant in the development of this claim have been met, so that no further notice or assistance to the claimant is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for a psychiatric disorder, to include schizophrenia, is denied. 




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


